Citation Nr: 1720179	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-19 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for anxiety reaction.

2.  Entitlement to a disability rating in excess of 10 percent for retained foreign body right chest.

3.  Entitlement to a disability rating in excess of 10 percent for residuals left thigh wound.

4.  Entitlement to a disability rating in excess of 10 percent for residuals penetrating right thigh wound.

5.  Entitlement to a disability rating in excess of 10 percent for scarring left thigh.

6.  Entitlement to a disability rating in excess of 10 percent for scarring right thigh.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested a Board videoconference hearing in his June 2014 VA Form 9.  In October 2016, the Veteran withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected residuals of right and left thigh wounds are more severe than is reflected in the currently-assigned disability ratings.  In this regard, the Board notes that the Veteran last underwent a VA examination of his disabilities in January 2011, more than 6 years ago.

In a March 2016 statement, the Veteran contends that his left and right thigh disabilities have become worse.  As such, the Board finds that a more contemporaneous examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Board notes that VA treatment records are only dated through May 2014.  Any additional outstanding VA and private treatment records should be added to the Veteran's electronic claims file.  As the outstanding VA treatment records may be relevant to the Veteran's other claims on appeal, the Board finds the issues of entitlement to increased ratings for anxiety reaction and retained foreign body right chest should also be remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide sufficient information and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.  If there is no continuing treatment, the Veteran should so indicate to the AOJ.

2.  Then, schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected residuals of right and left thigh wounds.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical symptoms, and the opinion should address the frequency, severity, and duration of those symptoms.

3.  Then, readjudicate the issues on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




